areDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 8/16/2022.
Claim 10 is cancelled. Claims 1-9 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-9 under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Objections
In claim 9, the phrase “representing  each of the portions by respective tokens” should be amended to “representing  each of the portions by a respective token”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites a limitation “dividing the power plant capacity is into multiple portions” which caused ambiguity. For continuing examination purpose, this limitation has been construed as “dividing the power plant capacity [[is]] into multiple portions”. Claims 2-7 depend on claim 1 and therefore are also rejection since they have inherited the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over MAYNE (US 2019/0164236 A1, prior art of record, hereinafter as “MAYNE”).
Regarding claim 1, MAYNE teaches:
A computer-implemented method for controlling a utilization of a power plant capacity of a power plant, which is one of a plurality of power plants (FIG. 5 and [0020]: MAYNE teaches to tag amounts of electricity produced by a plurality of power plants comprising many individual power plants, such as 1a-1d in FIG. 5), the method comprising:
dividing the power plant capacity into multiple portions ([0071, 0072]: the power capacity of the energy source is divided into multiple portions/units, and a token is issued for each portion/unit of energy);
representing a particular portion of the multiple portions of the power plant capacity by a respective one of a plurality of tokens ([0071, 0072]: a token is issued which represents a specific portion/unit of the power capacity), each of the plurality of tokens corresponding to a respective specific one of the plurality of power plants ([0059-0060]: each token corresponds to a “particular energy source”);
assigning the token to a token wallet (10a and 10b in FIG. 3, and [0055]: when an end user buys a token, the token is assigned to his/her private account which means the user can use the portion of energy associated with the token he/she bought. The private account can receive, keep and transfer the token, therefore the private account is a token wallet. Assigning the token to the private account/(token wallet) determines the user associated with the private account can use the respective portion of power); and
causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned ([0047, 0055]: the token is a “proof of provenance of energy” which is consumed by the consumer owning the token in its private account/(token wallet)).
MAYNE teaches specifically (underlines are added by Examiner for emphasis):




    PNG
    media_image1.png
    840
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    651
    972
    media_image2.png
    Greyscale

[0020] The inventive subject manner provides apparatus, systems and methods to measure and tag specific amounts of electricity produced by power plants and match them with volumes of electricity consumed by end-users. Individual units of electricity production will be represented by blockchain tokens to ensure the transparency, incorruptibility and efficiency of the system. The invention is intended to be used in three ways: (1) to allow end-users to directly express their preferences for specific forms of energy production (e.g. renewable energy production);(2) to allow the energy distribution companies that supply electricity to end-users (from herein referred to as retailers) to link their electricity supply to specific forms and sources of production and deliver tangible proof of provenance of the specific amounts of energy sold to end-users; (3) to allow energy companies that both produce electricity and sell it to end-users to deliver tangible proof of provenance of the energy they have produced and sold to end-users.
[0047] FIG. 3 is an overview of the energy token workflow from the initial production of the unit of energy it represents, through to delivery to the end-consumer and subsequent redemption. The redeemed tokens can be used by a consumer as a proof of provenance of energy consumed but can't be further resold. The junction at Part 10 is to highlight the difference between selling an energy token directly to an end-user, and selling an energy token to an energy retail company. When sold directly to an end-user, an energy token can no longer be traded or transferred. However, when sold to a retailer/distributor an energy token may be traded or transferred repetitively until assigned/sold to an end-user. 
[0055] FIG. 3 Part 10b through Part 13b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred.
[0059] In accordance with the present invention, a blockchain application is used to link energy generated by the energy sources 1 with energy consumed by the energy sinks 5 by recording transfers of tokens corresponding to energy introduced into the energy provision system by the energy sources 1 in a blockchain. For the avoidance of doubt, this does not mean tracking energy introduced by each of the energy sources 1 because when energy is introduced into the common energy pool it is no longer possible to track its origin. However, tracking the transfer of energy tokens does enables a form of visualisation of the flow of energy through the energy provision system. This visualisation is useful in at least two respects, namely: 
[0060]The visualisation allows a retailer to demonstrate to end users that energy consumed by the end users 5 is linked to energy produced by a particular energy source 1. In other words, the end user 5 can see that energy consumed by that end user 5 is matched by energy produced by a particular energy source that is not matched to energy consumed by any other end user 5.
[0071] The distributed blockchain application can either work with a preset number of tokens or can include functionality for generating new tokens. In one example in which the distributed blockchain application works with a present number of tokens, the peer blockchain application 69 of the computing platform 9 has token issuing functionality; the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the computing platform 9, which in response issues a corresponding number of tokens to the energy source 1 by crediting an account associated with that energy source 1 with the corresponding number of tokens. The computer platform 9 may digitally sign issued tokens to verify authenticity. In such an example, the transaction transferring tokens from the computing platform 9 to the energy source 1 can be used to verify the provenance of the corresponding energy. In another example the distributed block chain application includes functionality to generate additional tokens which is incorporated into the functionality of the peer blockchain application 35 of the energy sources 1; the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the peer blockchain application 35, which in response issues a corresponding number of tokens to the energy source 1 by generating a transaction crediting an account associated with that energy source 1 with the corresponding number of tokens.
[0072] As discussed above, according to the invention each token is associated with an amount of energy introduced into the energy provision system. In this way, each token represents an amount of energy. In an example, the energy introduced into the energy provision system is measured in unit sizes of, for example 1 kWh, and a token is issued for each unit of introduced energy. In alternative examples, different tokens could be associated with different amounts of energy.

Regarding claim 2, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the assigning of the token takes place by transferring the token to the token wallet, which is one of a plurality of  token wallets (10a and 10b in FIG. 3: “if an energy token is bought by an end-user, it is their own private account”, and “if bought by an energy retailer/distributor, the energy token is transferred to their private account”. Different energy consumers have different private accounts/(token wallets)).

Regarding claim 3, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the assignment of the token to the token wallet is registered in a register configured as a block chain system ([0059]: “a blockchain application is used to link energy generated by the energy sources 1 with energy consumed by the energy sinks 5 by recording transfers of tokens corresponding to energy introduced into the energy provision system by the energy sources 1 in a blockchain”. This teaches the assignment of energy tokens, i.e., the transferring the energy tokens to the private account of the end-user or distributor who bought the tokens, is recorded in a register of a blockchain system).

Regarding claim 4, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the token fulfills a function of a digital right, the digital right including a decision about a purpose of the portion of the power plant capacity, the purpose including a consumption by an owner ([0055]: “FIG. 3 Part 10b through Part 13b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred”. This teaches the energy token transferred to the user-user fulfills a function of a digital right indicating the user-user can consume the portion of energy he/she bought which is associated with the energy token), a third party consumption, or a trading.

Regarding claim 6, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the token is identified using an identification code of the token (FIG. 4: the token shown in FIG. 4 has an ID code of “0000118956”).

Regarding claim 7, MAYNE teaches all the limitations of claim 1. 
MAYNE further teaches:
the power plant includes a wind power plant ([0057]: “the energy provision system includes …, a wind farm 1b”), or a photovoltaic power plant ([0057]: “the energy provision system includes …, a solar farm 1c”), or a biomass power plant.

Claim 8 recites a non-transitory computer-readable memory medium storing a computer program causing a computer to perform the operation steps of the method of claim 1 with patentably the same limitations. Therefore, claim 8 is also rejected for the same reason recited in the rejection of claim 1.

Regarding claim 9, MAYNE teaches:
A safety-relevant communication system, comprising: 
a power plant, which is one of a plurality of power plants ([0020]: MAYNE teaches a plurality of power plants comprising many individual power plants, such as 1a-1d in FIG. 5); and
a computer system (computing platform 9 in FIG.s 5 and 8) including a computer (processor 61 in FIG. 8) and a memory medium (memory 63 in FIG. 8) maintaining a register (blockchain 63 in FIG. 8), wherein the computer is configured to perform a method ([0070]), the method comprising: 
	dividing a power plant capacity of the power plant into multiple portions ([0071, 0072]: the power capacity of the energy source is divided into multiple portions/units, and a token is issued for each portion/unit of energy); 			
	representing  each of the portions by a respective token of a first plurality of tokens ([0071, 0072]: a token is issued which represents a specific portion/unit of the power capacity), the first plurality of tokens being one of multiple pluralities of tokens, each of the pluralities of tokens corresponding to a specific one of the plurality of power plants ([0059-0060]: each token corresponds to a “particular energy source”, and there are many energy sources associated with many tokens); 
	assigning one of the  tokens of the first plurality of tokens to a token wallet in  the register (10a and 10b in FIG. 3, and [0055]: when an end user buys a token, the token is assigned to his/her private account which means the user can use the portion of energy associated with the token he/she bought. The private account can receive, keep and transfer the token, therefore the private account is a token wallet. The token accounts are recorded in a blockchain/register), the register being configured as a block chain system ([0059]: The assignment of energy tokens, i.e., the transferring the energy tokens to the private account of the end-user or distributor who bought the tokens, is recorded in a register of a blockchain system) using at least one identification code (FIG. 4: the token shown in FIG. 4 has an ID code of “0000118956”); and
	causing consumption of the portion of the power plant capacity based on, and conditional on, a use of the token via the token wallet to which the token has been assigned ([0047, 0055]: the token is a “proof of provenance of energy” which is consumed by the consumer owning the token in its private account/(token wallet)). 
MAYNE teaches specifically (underlines are added by Examiner for emphasis):




    PNG
    media_image1.png
    840
    725
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    261
    498
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    552
    849
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    360
    654
    media_image5.png
    Greyscale

[0020] The inventive subject manner provides apparatus, systems and methods to measure and tag specific amounts of electricity produced by power plants and match them with volumes of electricity consumed by end-users. Individual units of electricity production will be represented by blockchain tokens to ensure the transparency, incorruptibility and efficiency of the system. The invention is intended to be used in three ways: (1) to allow end-users to directly express their preferences for specific forms of energy production (e.g. renewable energy production);(2) to allow the energy distribution companies that supply electricity to end-users (from herein referred to as retailers) to link their electricity supply to specific forms and sources of production and deliver tangible proof of provenance of the specific amounts of energy sold to end-users; (3) to allow energy companies that both produce electricity and sell it to end-users to deliver tangible proof of provenance of the energy they have produced and sold to end-users. 
[0047] FIG. 3 is an overview of the energy token workflow from the initial production of the unit of energy it represents, through to delivery to the end-consumer and subsequent redemption. The redeemed tokens can be used by a consumer as a proof of provenance of energy consumed but can't be further resold. The junction at Part 10 is to highlight the difference between selling an energy token directly to an end-user, and selling an energy token to an energy retail company. When sold directly to an end-user, an energy token can no longer be traded or transferred. However, when sold to a retailer/distributor an energy token may be traded or transferred repetitively until assigned/sold to an end-user. 
[0055] FIG. 3 Part 10b through Part 13b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred.
[0059] In accordance with the present invention, a blockchain application is used to link energy generated by the energy sources 1 with energy consumed by the energy sinks 5 by recording transfers of tokens corresponding to energy introduced into the energy provision system by the energy sources 1 in a blockchain. For the avoidance of doubt, this does not mean tracking energy introduced by each of the energy sources 1 because when energy is introduced into the common energy pool it is no longer possible to track its origin. However, tracking the transfer of energy tokens does enables a form of visualisation of the flow of energy through the energy provision system. This visualisation is useful in at least two respects, namely
[0060]The visualisation allows a retailer to demonstrate to end users that energy consumed by the end users 5 is linked to energy produced by a particular energy source 1. In other words, the end user 5 can see that energy consumed by that end user 5 is matched by energy produced by a particular energy source that is not matched to energy consumed by any other end user 5.
[0070] The storage of the blockchain is distributed between the peer blockchain applications in addition to the processing. By storing the blockchain in a distributed and heavily redundant manner, the data within the blockchain is difficult to corrupt and accordingly the blockchain is secure. Not all peer blockchain applications need store the entire blockchain, although in this example the peer blockchain application 69 of the computing platform 9 stores the entire blockchain. In this way, a stakeholder can access transaction data associated with a token through data communication with the computing platform 9.
[0071] The distributed blockchain application can either work with a preset number of tokens or can include functionality for generating new tokens. In one example in which the distributed blockchain application works with a present number of tokens, the peer blockchain application 69 of the computing platform 9 has token issuing functionality; the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the computing platform 9, which in response issues a corresponding number of tokens to the energy source 1 by crediting an account associated with that energy source 1 with the corresponding number of tokens. The computer platform 9 may digitally sign issued tokens to verify authenticity. In such an example, the transaction transferring tokens from the computing platform 9 to the energy source 1 can be used to verify the provenance of the corresponding energy. In another example the distributed block chain application includes functionality to generate additional tokens which is incorporated into the functionality of the peer blockchain application 35 of the energy sources 1; the meter 25 of an energy source 1 measures energy introduced into the energy distribution system 3 by that energy source 1 and reports the measurements to the peer blockchain application 35, which in response issues a corresponding number of tokens to the energy source 1 by generating a transaction crediting an account associated with that energy source 1 with the corresponding number of tokens.
[0072] As discussed above, according to the invention each token is associated with an amount of energy introduced into the energy provision system. In this way, each token represents an amount of energy. In an example, the energy introduced into the energy provision system is measured in unit sizes of, for example 1 kWh, and a token is issued for each unit of introduced energy. In alternative examples, different tokens could be associated with different amounts of energy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MAYNE in view of Gilbey (US 2018/0293572 A1, prior art of record, hereinafter as “Gilbey”). 
Regarding claim 5, MAYNE teaches all the limitations of claim 1, but does not explicitly teach the token wallet is identified using an identification code of the token wallet.
However, Gilbey teaches in an analogous art: 
the digital wallet is identified using an identification code of the digital wallet ([0049]: “The user account identifier generally includes data identifying the user account to be used for purposes of administering the user account. The user account identifier can also include data identifying the at least one digital wallet, which comprises the user account. … The data may include a user identification code ….”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MAYNE based on the teaching of Gilbey, to make the computer-implemented method wherein the token wallet is identified using an identification code of the token wallet. One of ordinary skill in the art would have been motivated to do this modification since it can help administer the user account/(wallet), as Gilbey teaches in [0049]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115